Hopkins, J.
(dissenting): In my opinion the question of plaintiff’s negligence under all of the circumstances was one for the jury. I think the answers to the special questions do not show that the plaintiff as a matter of law was guilty of such contributory negligence as bars his recovery. Numerous authorities from this court *413and others might be cited sustaining the plaintiff’s contention, cases of similar circumstances where it has been held that the question of contributory negligence was one of fact. In Abbott v. Wyandotte County, 94 Kan. 553, 146 Pac. 998, where the driver of a car for whose death the action was brought drove over an embankment because of a defective bridge, the same theory of contributory negligence as a matter of law was advanced. There the driver could see ahead fifty feet and could have stopped his car within the same distance. On the question of stopping or turning aside to avoid the obstructions, the court said:
“It is argued that the plaintiff should not have been driving so fast that the entire distance he could see was required for stopping the automobile. The deceased had no occasion to anticipate stopping. He was on the right hand side of a broad highway and could see far enough to turn aside if confronted by visible objects. If a barrier had been extended a few feet from the corner of the bridge, he could have made the turn necessary to put him in line with the bridge and the road beyond without reducing speed at all. Regarding the rate of speed at which the deceased was driving as something like twenty-five miles per hour, it is not conclusive upon the question of his prudence. . . . It is not necessary to recite all the facts and circumstances here referred to. They included the essential elements of safe automobile driving generally, the character, ability and skill of the deceased as an automobile driver, the character of the machine and its ability to perform, its state of repair and its equipment with respect to lights, brakes, steering gear, and other things, the mission which the deceased was executing, time and weather conditions, the character and condition of the road, the location of the bridge, its character and its surroundings, the familiarity of the deceased with the road and bridge, and other matters, the relation and effect of which made the question of contributory negligence one for the jury to determine.” (p. 559.)
In determining whether a given state of facts establishes contributory negligence as a matter of law, or is a question of fact to be determined by the jury, the true rule as I understand it is (and.this has been determined many times by this court) that if the question of contributory negligence is one that is reasonably open to debate— one upon which reasonable minds might differ — then it is a question of fact for the jury, while if the facts are such that reasonable minds could reach but one conclusion, which conclusion is that of contributory negligence, it is a question of law. The facts in the instant case do not, in my opinion, warrant the conclusion by this court that plaintiff was, as a matter of law, guilty of contributory negligence.
Johnston, C. J., joins in the dissent.